In the Missouri Court of Appeals
             Eastern District
AUGUST 11, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101095     STATE OF MISSOURI, RES V NICHOLAS NETTLES, APP

2.   ED101564 BYRON S. JONES, APP V STATE OF MISSOURI, RES

3.   ED101653 STATE OF MISSOURI, RES V DERRICK CURTIS, APP

4.   ED101893 STATE OF MISSOURI, RES V QUINTIN GREER, APP

5.   ED101934 SEARL DUNN, APP V STATE OF MISSOURI, RES

6.   ED102052 LESTER DAVIS, APP V STATE OF MISSOURI, RES

7.   ED102270 NAREN CHAGANTI, APP V CONDOS AT WYDOWN, RES

8.   ED102788 STATE OF MISSOURI, RES V RONELL JOHNSON, APP